ea a

recruter localément et financer sur les ressources du Fonds de Développement (cf.
' varticle 11:ci-dessous), des personnels aptes 4 remplir ces fonctions.

Article 8 :

Concernant les frais de fonctionnement autres que les rémunérations des
personnels d’éducation et de santé, c’est-a-dire les fournitures scolaires, les
produits pharmaceutiques, etc. le concessionnaire apporte sa contribution en en
finangant gratuitement le transport depuis Kinshasa ou une autre ville plus proche.

Article 9:

A compétences égales, le concessionnaire forestier s’engage a recruter la
main d’ceuvre de son entreprise au sein de la communauté locale.

Article 10 :

Conformément a (article 44 du code forestier, le concessionnaire forestier
s’engage a respecter l’exercice par la communauté locale des droits d’usage
traditionnels lui reconnus par la loi notamment :

- le prélévement de bois de chauffe ;

- larécolte des fruits sauvages et des chenilles ;

- larécolte des plantes médicinales ;

+ la pratique de la chasse et de la péche coutumiéres.

Les modalités d’=xercice des droits définis 4 Valinéa 1° ci-dessus sont
definies en annexe 12. Le concessionnaire forestier s’engage A en faire mention
dans le plan d’aménagement de la concession.

Article 11:

___ Lest institué un fonds dénommé « Fonds de Développement » pour financer la
réalisation des infrastructures définies a Varticle 4 ci-dessus ainsi que les dépenses
prévues aux articles 6 et 7.

Le Fonds de Développement est constitué du versement par le :
concessionnaire d’une ristourne de deux a cing dollars américains par métre cube
de bois d’ceuvre prélevé dans la concession forestiére, selon le classement de
Vessence concernée, prublié dans le guide opérationnel de la Direction Inventaire et
Aménagement Forestiers. Soit :

5 $/m? pour Vafrormosia

4 $/m? pour les auires bois de classe 1
3 $/m? pour les bois de classe 2

2 $/m? pour les bois de classe 3 et 4

Les volumes sous aubier de bois considérés sont portés sur les déclara’
trimestrielles de production de bois d’oeuvre. "

Toutefois, pour
concessionnaire foresti
préfinancement ‘de 10!

mettre le démarrage immédiat des travaux, le
s'erigage a dégager, a la signature du présent accord, un
du cofit total des travaux d’infrastructures. socio-;

= | 54 /
J WE i sol

, économiques (vingt-huit mille cent soixante-quinze dollars) présentés a Varticle’4
ci-dessus.

: h ¢et effet, CFT ouvre dans ses livres ce jour, 11 septembre 2011 » un compte

‘spécial"pour la communauté locale Bakumu Maiko et le crédite d’un montant de
deux mille huit cent’dix-sept dollars (2 817 $).

Ces 10% constituent une avance sur les ristournes A verser sur les volumes de
bois prélevés dans le bloc d’exploitation considéré qui regroupe, selon les cas, 4 ou
5 assiettes annuelles de coupes et sont remboursables & la fin de la période
considérée.

Article 12:

Le Fonds de Développement est géré par un Comité Local de Gestion (CLG)
composé d’un délégué du concessionnaire forestier et d’au moins cing
représentants élus de ia communauté locale.

Sur demande de la communauté locale, le concessionnaire forestier accepte
qu’un représentant de la société civile fasse partie du CLG en qualité
d’observateur.

Article 13:

Outre un président désigné par les membres de la communauté locale et
travaillant sous la supervision du chef de la communauté, le CLG comprend un
trésorier, un secrétaire rapporteur et plusieurs conseillers.

Dés sa mise en place, le CLG est installé officiellement par VAdministrateur
de Territoire.
Article 14:

La Communauté locale a décidé de consigner le Fonds de Développement
auprés du concessionnaire forestier.

Celui-ci s’engage a rendre accessibles les ressources financiéres au CLG, selon
des modalités fixées de commun accord Par les parties.

‘ ee Section 2 : Obligations de la communauté locale

Article 15 :

La communauté locale s’engage a concourir & la gestion durable de la
concession forestiére et a contribuer a la pleine et libre jouissance par le
concessionnaire de ses droits.

Article 16 :

La communauté locale s’engage a collaborer a la lutte contre le braconnage
et exploitation illégale dans la concession forestiére et a sensibiliser ses membres
a cette fin.

Article 17:

La communauté locale s’engage & collaborer avec le concessionnaire forestier
pour maitriser tout incendie survenu & Vintérieur de la forét concédée ou dans une
aire herbeuse attenante a la susdite forét.

Article 18 :

La communauté locale s’engage 4 prendre toute disposition appropriée pour
que ses membres contribuent 4 la protection du personnel et du_patrimoine
dexploitation du concessionnaire forestier.

Tout préjudice subi du fait d’actes de violence ou de voies de fait sur le
personnel du concessionaire forestier ou d’actes de vandalisme sur son patrimoine
d’exploitation perpétrés par un ou plusieurs membres de la communauté locale,
entraine reparation.

Article 19 :

La communauté locale s’engage a collaborer avec le concessionnaire forestier
pour que les voies établies par ce dernier pour V'évacuation de son bois ne soient
pas utilisées par d’autres exploitants, sauf exercice d’un droit lié & une servitude
légale ou conventionnelle.

De méme, la cornmunauté locale s’abstient de favoriser Vaccés a des fins
illégales des susdites voies aux communautés et/ou peuples autochtones non
riverains de la concession forestiére.

Chapitre 3 : Suivi de la mise en ceuvre du présent contrat

Article 20 :

Aux fins dassurer le suivi et Vévaluation de Vexécution des ‘engagements pri
en vertu du présent contrat, il est institué un Comité Local de Suivi (CLS) 3”

Article 24

~‘LerCLs est présidé par vadministrateut de Territoire OU son deleguée et est

composé d'un delégue du concessionnaire forestier et dau moins trois

representants élus de la ‘communauté locale en dehors des membres du CLG.
Les parties acceptent que VONG OCEAN représentée par Mr MALONGOLA

Jean de Dieu siége en qualité de membre effectif du eLs.

Article 22%

Article £2 =

Le CLS examine le apport trimestriel dactivités du CLG, particulierement en
ce qui concerne ta ligation des infrastructures socio-economiques et le
catendrier y afférent.

It peut, en cas de besoin, entendre le président ou tout autre membre du
CLG.

iL peut également faire appel @ une expertise qualifiée pour Véclairer sur
toute question inscrite 4 Vordre du jour de sa reunion.

Article 23:
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
UAdministrateur de Territoire.

tL peut aussi, a tout moment et selon le besoin, tenir une session
extraordinaire sur convocation de VAdministrateur de Territoire, 4 Vinitiative de
Vune des parties au present contrat.

ses décisions sons Pr ises par consensus et sont consignées dans un proces-
verbal signe par tous +5 membres presents.

Article 24:

Article 24:
IL est versé aux membres du CLG et du CLS un jeton de présence dont le taux
est fixé a 10 USS.

Les frais d’organisation des réunions des deux comités sont prélevés sur le
Fonds de Développement.

Toutefois, la somme totale des frais couyrant les dépenses préyues aux
alineas ci-dessus ne peuvent excéder 10% du financement total des travaux de
réalisation des infrastructures concernées par le present accord.

Chapitre 4: Clauses diverses
Section 1: Reglement des différends

article 25

Je ition du present

Tout litige Ov yntestation ne de Vinterprétatior
accord est, si poss: reglé a Vamiable entre les parties.
A défaut d'un arrangement, les parties svengagent 4 soumettre le litige a la

commission de reglement ‘des différends forestiers prevue par Varticle 104 du Code
. ue

my ee | rae a (Weg

ai!

forestier et organisé par Uarrété ministériel n° 103/CAB/MIN/ECN-T/JEB/09 du 16
juim'2009.Au"cas oti le différend persiste, la partie non satisfaite peut saisir le
tribunal compétent de droit commun.

Article:26 :

Pour Vexécution du présent contrat, la communauté locale a le droit de se
faire assister par une personne physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27 :

Le présent accord produit ses effets a la date de sa signature par les parties
et UAdministrateur de Territoire en tant que témoin et garant de la bonne

application du présent contrat. Il remplace et annule tout autre accord qui aurait
existé entre les parties du présent accord.

Article 28 :

Le present accorc est établi en cing (5) exemplaires originaux et remis a
chacune des parties, & {’Administrateur de Territoire, a Vadministration forestiére

provinciale et a administration centrale des foréts pour son annexion au contrat
de concession forestiére,

Fait a Wanie Rukula, le 11 septembre 2011

Pour le concessionnaire forestier
Richard GARRIGUE
Responsable de la Certification

Pour la Communauté Locale

| Nom Qualité Village | Signature
FRAAWALAIN PERE” [chataweroupemen | ‘di

ALINGI BOKANGA Chef de Village Babogombe
NDJEKONANIGERARD | Capita _ Babogombe |

KOMBOZI BISAMBI "| chet de Village Batianyoka

Ay J ow), hy

MAYALABENOBIS| | Capita “Teatianyoka
” | Boy MASTAKI ial | Chef de Village ; ‘Bamandea |
J MANGOLUMA ANDRE Capita Bamandea |
| BAGEI MUPIRA : " Chef de Vilage | Batiasembo
I TABU RAMAZANI Capita ; Bavomengs
ir f SMUNDALA MuToLo - Chef de Village _ Bevemonge | |
| BOMBA SUBAENE Capita Batende
EYONGO GABRIEL chet de Village “Tl parenae | cogs
wserinweus (Nene)
_—— [eteSonence aaa
| MATUTU ZarTUMA een comlteide
ie LITATA ISAAC meee ge cornet
= | mavaciao MUNASIIEA Tee pul 2 7
BAMBALA GEORGES nega vonile.se
[uur CHAPAZALO eee eoutiesde: - |
re | Mwamea cEILE 7 reais Some de
| SISAMBAI ROBERT “| Marita Soins gS ;
OYOAGE SIMBA | rea semi

‘tr. Ruffin Simon PENZE BAKUTIGE,
Iminjstrateur du Territoire d’Ubundu
SN Co

13

Annexe 01

Identification de la Communauté
Locale

BAKUMU MAIKO
Concernée par les
4 premieres AAC

de la garantie 01 8/03.«::-...

%

Identification de la communauté BAKUMU MAIKO pour les quatre premiéres’
Assiettes Annuelies de Coupe (AAC) de la garantie CFT 18/03

“ Pouvoir traditionnel et nota

Groupemént
Chef de Groupement 3RANHAM ALAIN PENE NDEKE

Village : Babogombe
Chefde Village: ALING) BOKANGA
Capita NDJEKONANI GERARD

Village : Batianyoka
Chefde Village: KOMBOZI BISAMBI
Capita MAYALA BENOBISI

Village : Bamandea
Chef de Village POY MASTAKI
Capita ANGOLUMA ANDRE

Village : Batiasembo
Chef de Vilage: BAOFI MUPIRA
Capita SABUNI NDANGAMOYA (empéché)

Village : Bavomongo
Chef de Village TABU RAMAZANI
Capita / AMUNDALA MUTOLO

Village : Batende
Chef de Village : BOMBA SUBAENE
Capita EYONGO GABRIEL:

mbres du Comité de Négocialioin

OSEPH MAFUE Membre et Président du comité de négociation
JULES OKENGE Membre et Vice-Président du comité de négaciation
MATUTU ZAITUMA, Membre du comité de négociation

LITATA ISAAC i Ju comité de négociation

MAYALIBO MUNASIMBA
BAMBALA GEORGES
MUTCHAPA ZALO

srabre du comité de négociation
MWAMBA CECILE nbre du comité de négociation
BISAMBAI ROBERT nbre du comité de négociation _
OYOAGE SIMBA Menibre du comité de négeciation 4 8

Le Groupement Bakumu Maiko certifie, en date du 9 septembre gor quill n'y @ pas de" periples,

autochtones sur son territoire ,

. 4 &

oh -

Annexe 02

Délégation de signature

du Gérant Statutaire 4 Richard Garrigue

; C.E.T. By,
“COMPAGNIE FORESTIERE ET DE TRANSFORMATION
NRC. 531 Boma ~ 1D.NAT.01-022-N44798N — NIMPOP AOTOO127 X
Ai Tél. 0815981206 - 0898985075

sil : 6ff_kis@yahwo.fr
Avene Kingabwa (Route BAT) KINSHASA/LIMITE

gl

SOCIAL n° Cadastral 30:

Délégation de Signature

Je soussigné, LUIS FERNANDO CARVALHO PEREIRA FERREIRA, Gérant
Statutaire de la CFT, certifie donner délégation de signature a

Monsieur Richard GARRIGUE
Responsable de la Certification

Afin de signer, au nom de la Société la

Clause Sociale du Cahier des Charges du Contrat de Concession Forestiére

Avec la communauté locale BAKUMU MAIKO pour la garantie 18/03.

Fait a Kinshasa je 13 i. 2011 pour servir et valoir ce que de droit

ed

Annexe 03

Titre de la Garantie

018/CAB/MIN/AFF-ET/03

du 4 avril 2003

REPUBLIQUE DEMOCRATIQUE DU CONGO
MINISTERE DES AFFAIRES FONCIERES,
“ENVIRONNEMENT ET TOURISME

LE PURLISTRE

GARANTIE D'APPROVISIONNEMENT

CONVENTION Ne OB /cAB/MIN/AFF-ET/03 DU Dt Ave, 2003

PORTANT OCTROI D'UNE GARANTIE D‘APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE é Le République Démocratique du Congo, représentée par le
@ Ministre des Affaires Fonciéres, Environnement et Tourlsme,
Monsieur Jules YUMA MOOTA,
c-aprés dénommeé le Ministre.

ET E La Société de Développement Forestier (SODEFOR), représentée
par Monsieur José ALBANO MATA TRINDADE,

ci-aprés dénommeé 'Exploitant.

PRELIMINAIRE

Vu, tel que modifié et complété a ce jour, le Décret-lo! Constitutionnel
n°003.du 27 mal 1997 relatif 3 lorganisation et a I'exercice du pouvoir en République
Démoctatique du’ Congo tel que modiflé et complété par le Décret-lol Constitutionnel
n°074 du 25 mal,1998, le Décret-lol n°122 du 24 septembre 1999 ;

4 Vu,.telle que modifiée et complétée ace jour, la Loi n°73-021 du 20
list: 1973 portant régime général des biens, régime foncier et Immobiller et régime
es sOretés ; ©

: Mu, télle que modifiée a ce jour, 'Ordonnance n°75-234 du 22 julllet
S:fixant'lés attributions du Département de l'Environnement, Conservation de la _

‘Nature'et Tourisme ; i
Ro “Reww ['Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de (Environnement, Conservation de la
Nature’et Tourisme ; ety
Lee SS
Sy
Vu, telle que modifiée et complétée, VOrdonnance n°79-244 du 46; 2

ctobre’ 1979. fixant las taux et regles d'assiette et de recouvrement des taxes”ét
edeVvahces eh matiére administrative, judicialre, et domaniale pergues a initiative du
: @artement de ‘Environnement, Conservation de la Nature et Tourisme. +.

oY 4)

@ Meni

2

res du Gouvernement de Salut Public ;

Wu la responsabilité du Ministére des Affaires Fonciéres, Environnement et
Tourisme d’assurer la pérennité des ressources forestiéres, grace a une saine gestion
forestiére, utilisant toutes méthodes, directives et mesures dans l'utilisation des

ressources disponibles ;
vu la nécessité de-mettre en valeur les ressources foresti@res de I'Etat,

pour soutenir une activité économique prospére par Vexploitation ralionnelle, fa
transformation et la mise en marché des produits exploités ;

yu'la nécessité d’assurer a l'Exploitant un approvisionnement sOr et
continu en matiére premiére pour ses usines de transformation situées & Nioki, dans
la Province de Bandundu et de Kinshasa, dune capacité annuelle totale de 72.000
m3 de prodults finis, nécessltant un approvisionnement en grumes de 240.000 m3.

Vu que I'Exploitant a répondu de fagon satisfaisante aux critéres et aux
@ procédures de {a décislon n°002/CCE/DECNT/84, relative a la garantie
d’approvislonnement en matiére ligneuse et ala lettre d'intention ;

Vu la demande de réaménagement des garanties d’approvislonnement
introdulte par la SODEFOR (cfr. sa lettre n°018/GS/JAMT/2003 du 20 février 2003) ;

Attendu qu'il y a lieu d’accéder a la demande de la SODEFOR en lul
‘o¢troyant une garantle d’approvisionnement en remplacement partiel de la garantle
couverte par la corivention n° 08/02 du 02/04/02 de 231.400 ha;

ILA ETE ARRETE ET CONVENU CE QUI SUIT :

‘Artlgle 1% =: La garantle d'approvisionnement porte sur un volume théorlque
annuel de 49.200 m3 de grumes réparti comme suit (source SPIAF):

ESSENCES VOLUME (m3)
Afroriosia 15.000
Slpo 10.000
Sapelll 9.000
Koslpo - 3.000
Tlama 1.000
Acajou d'Afrique 5.000
Doussie 500
Ebéne 300
Tola 1.000
Tshitola 750
Padouk 1.000
Limball 1.500
Niove 400
Dabema 750

Total

49,200 k
—™ ARK.

»° Vu le Décret n° 142/2002 du 17 novembre 2002 portant riomination des

: Ces bois seront ‘pisleyés dans une unité d’exploitation localisée *
comme sult +

Province: Orfentale District : Tshopo
‘7 * Territoire : Ubundu Localité
a Lieu + Bloc Malko Superficie : 190.000ha ,

+ Celte forét ou portion de forat est circonscrite dans les limites
‘sulvantes +

te. principale Kisangan!-Bafwasende,’;
‘entre les villages Madula et Bayang)
les villages Bakopoke et Mabugulu;,

-

=

toh en vigueur.

“@tre'vendue “a. des-tlel

it ‘ ? i ; ; s
“t Le deolt extclusif de récolter les arbres exploltables Identifies ¢ °,
. |. l'article premler ou autres essences a promouvolr.

drole’ de . construlre les _Infrast 1
juslvement;/aux exploltations forestléres, sans: préjudi
rolts reconnus aux tlers;, . . : ores
es Infrastructires routléres construites “par rexploltant
proprités 6 Etat a la fin du contrat,

5i2Le

fu 4
A) AN

came

i

iat

5.3Le drolt de flottage de radeaux et de navigation privée sur les.
cours d’eau et les lacs, ainsi que le droit d'utiliser les routes **

~ publiques pour transporter, a titre privé, des prodults forestiers
exploités alnst que les produits dé transformation. ei

En contre partie, I'Exploltant sera soumis, de fagon inconditionnelle,
aux obligations suivantes >

G6.1Maintenir en opération son usine de transformation au niveau _
d‘opération pee dans le contrat ; i

La is aserits cowehion est effective & la date de De ie

Jusqu’au mols d’avrll 2027 . eaten

Le non respect d’une des clauses de la col

entrainera la résiliation immédi

SIGNATAIRES A\

LE

Pourila SODEFOR
Rotite des Polds Lourds n° 2165
be

it & six exemplaires

Exploitant

. Cabinet du Ministre

“3: Secrétalre Général 8 I'ECN

4, ‘Direction de la GF

5, Gouverneur de Province

6. Coordinateur Provincial de l'ECN

r

nvention par Vexploltant +
ate et automatique de la présente.

Fait A Kinshasa, le 04 AVR. 2003

. f
JBlints
Monsieur José ALBA [AIA TRINDADE =r Jules) [A MOOTA=

we
wi

-

&

cemenpee[_ |

ascuse 7777 7/36.3041

TOTALE = 226.304Ha

LEGENoE

He prncipate.. «
sie sezondaive

ren
‘ite oe concessicn’

ae

Annexe 04

Notification de la Convertibilité

Garantie
018/CAB/MIN/AFF-ET/03

Lettre n° 4368/CAB/MIN/JECN-T/1 5/JEB/2008
du 6 octobre 2008

| i
| épyaLiue DEMOCRATIQUE DU CONGO Kinshasa te QOL
roi NMinistare de PEnvironnement,
ey Genservation de la Nature F
= et Tourisme
fl
Lb
NeHEES ICABIMIN/ECN-1/1 5/JEB/2008

Le Ministre

1 cr A Monsieur le Directeur Gérant
| de la SODEFOR
+A Kinshasa/Gombe

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion

des Anci Forestiers
Votre requéte n*126

i. Monsieur le Directeur Gérant,

AVissue de ses travaux, la Commission interministérielle de conversion des anciens
iz titres forestiers a constaté que votre Garantie’ d’Approyisionnement n°018/03 du
04/04/2003, située dans le Territoire de Ubundu, Province Orientale remplit les
criteres de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant

‘7 les modalités de conversion des anciens titres forestiers en contrats de concession
matiére dioctroi des Utres

forestiére et portant extension du moratoire en
été par le décret n°08/02 du 21

z dexploitation forestiére tel que modifié et comp!
i janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession

i. forestiere.

A dater de la réception de la présente, & vous mettre en contact
tion de la Nature et Tourisme pour

Yous étes invité,
avec le Ministére de Environnement, Conserva

les prochaines étapes.

Yeuillez agréer, Monsieur le Directeur Gérant, Pexpression de ma considération

distinguee.
if

José E,.8. ENDUNDO )

es

Thusa/Gombe

“dex Ciniquees) 1
mall : rde_minen@yahoofr

Hienwe Papa Hea (Es
BP, 12.3481

Teepe MM

Annexe 05

ca oS ee
} } ‘

ic Accord de Permutation entre
la garantie 42/03 CFT
et la garantie 43/03 Sodefor

L lettre du Ministre de
7 ’Environnement, Conservation
de la Nature et Tourisme

[ n° 932/CABIMIN/ECNT-T/JEB/10

Du3fevrier 2010s

D

A Gpebligie Dimeoraigae de ‘Goage : Kinshasa, le 83 FEB uid’

<1 | MINISTERE DE L'ENVIRONNEMENT, _

CONSERVATION DELA NATURE
ET TOURISME
024
Hs Te oma
N°222 _ (CAB/MIN/ECN-T/09/JEB/10
A:

¥ Monsieur LUIS FERREIRA
Compagnie Forestiére et de Transformation
N° 3071, Av. Kingabwa
A Kinshasa/Limete.

+ Monsieur José ALBANO MAIA TRINDADE
Gérant Statutaire de société SODEFOR
N° 2465, Av. des Poids Lourds
Kinshasa/Gombe.

Objet : Demande de permutation des concessions.

Accusé de réception.

Messieurs, ’
Jaccuse réception de vos deux lettres N* 0002/D.G./CFT/E.G./hbm/10 du 21/01/2010

‘et 059/B.G5/JA/M-a-/09 du 30/12/2009 relatives @ votre intention déchange de titres
forestiers entre vos deux saciétés respectives, a savoir CFT et SODEFOR.

En effet, la société CFT youdrait céder son titre N°012/03 du 25/03/2003 & SODEFOR
en échange du titre N°018/03 du 04/04/2003 de SODEFOR pour des raisons de
rationalisation de (eurs activités dexploitation.
Acet effet, conformément a UArticle 95 de la loi N° 0141/2002 du 29/08/2002 portant
Code Forestier, j'autorise cet échange et vous demande d'entrer en contact avec le
Directeur-Chef de Service de Gestion Forestiére qui me lit en copie, pour toutes les
dispositions utiles a cette fin.
Veuillez agréer, Messieurs, l'expression de ma considération distinguée.
José E.B. END!
ie

t

Vg —

‘i f ‘Avenua Papa lleo (Ex— des Cliniques) n° 15 Kinshasa / Gombe

3,348 KIN 1 E-mail; cabmineca-t@hotmail.fr_~ www.mecntod

t Te & a

- 2

Transmis copie pour information At

L” Ménsleur le Secrétaire Général de UEnvironnement et Conservation de la Nature
~ Monsieur le Directeur-Chef de Service de la Gestion Forestiére
- Monsieur le Directeur-Chef de Service de Controle et Vérification Interne

(Tous) & Kinshasa/Gombe,

= Monsieur le Ministre Provincial de Environnement, Conservation de la Nature et Tourisme
= Monsieur te Coordonnateur Provincial de l'Environnement et Conservation de la Nature

(Tous) a Mbandaka,

= Monsieur le Ministre Provincial de Environnement, Conservation de la Nature et Tourisme
~ Monsieur le Coordonnateur Provincial de l'Environnement et Conservation de la Nature

(Tous) & Kisangent,

lyse
i. (D Va \

. GFT.
COMPAGNIE FORESTIERE ET DE. TRANSFORMATION
N.R.C. 651 BOMA- ID, NAT.A'37706 K- | N° IMPOT K02A0120U
7 ‘Tél. 0815981206 - 0898985075

Email: oft kis@yahoo.fr
SIEGE SOCIAL :_n* Cadastral 3074, Avenue Kingabwa (Route BAT) KINSHASA/LIMETE

Kinshasa, le 21 janvier 2010,
N/REF. : 0002/D.6./CFT/E.6./hbm/10

N/REF.
pani ea
° A Son Excellence Monsieur le Ministre de

24 JAN 2010 l'Environnement, Conservation de la
KES Nature et Tourisme
= KINSHASA/GOMBE,

Excellence Monsieur le Ministre,

Concerne : Demande de permutation des concessions.

Nous avons Ihonneur de vous informer que notre siége dexploitation de la « Compagnie
Forestiére et de Transformation», en sigle C.F.T. ainsi que notre usine se trouvent &
Kisangani (Aéroport) plus précisément sur la rive droite du fleuve Congo.

Por contre, notre concession qui nous permet l'approvisionnement de notre usine se trouve
sur la rive gauche a environs 60 Kms plus au sud-ef nous éprouvons beaucoup de difficultés a
utiliser le port de la S.N.C.C, qui se trouve en face de Kisangani pour faire traverser nos bois
vers |'usine, ’

Cest ainsi que nous avons fait d la SODEFOR la proposition suivante que nous estimons étre
bénéfique et dans lintérét de nos deux sociétés,

La C.F.T. deviendrait détentrice de la concession n° 18/03 sise 4 cdté de Kisangani sur la rive
droite oll sont concentrées toutes ses activités et qui appartient actuellement a la SODEFOR
et en contre partie, la SODEFOR qui n'a pas dusine 4 Kisangani, deviendrait détentrice de la
concession n° 12/03 située sur la riviére UBANGI. Cette dernidre concession appartenant
actuellement & la C.F.T, est & moins de 900 Kms de Kinshasa conire 1.800 Kms de distance
pour la concession SODEFOR de Kisangani. Cette proposition nous parcit avoir trouvé leur
agrément et ils nous ont informé quiils vous adresseraient une demande dans ce sens,

Dans lespoir de recevoir une suite favorable de votre part, nous vous prions dagréer,
Excellence Monsieur le Ministre, expression de notre considération tras distinguée,

Pour fa,
C.F.
N.R.C, 551/B0MA,
1D. NAT, 01-022-N44798
N° IMPOT 0700127
KINSHASA 11 ing

“s

Annexe 06

i Carte de
la Stratification

de la Garantie 018/03

ii cn Z00ZZO/ZZ MP OVISLL 3° ZOO/ZL/EL NP O9/9L} WespUueT seBeLN] 20:0

02.82

‘1.ee

unssaou09 oma) C2]
anepunes

sieuaneu inom Ay
aypdpune

ayeueqou sino AF

Jannos nessey

105 np uonedns29

O16. sscena (i sue

0860.

08.92 ‘OPS bese

npungn - €0/81 149 uolssaou0D
juaweuuolsiAoiddy,p ajuesey e] ap UOeoUNe.NS 149

o8u09 up anhbynsousg anhyguday
1 i i 1 | i \ f 1 i 1

Annexe 07

Cartes de
Localisation de la

Garantie 018/03
Tug 1yUR wouyseLy

(000 000 £1) ObUSD IN yo syaNGey sNeI2OWEG “YUN GeW “eye Ep pL

lt
at

8

8

€0/S} udisssou07D

wea,

Br3

149 Uo|ssaau09
npungn - ¢0/g1 JuaWeauUOIsIAOJddy,p anuesey eB] ap UOI}eSI|/e907

o8u0> np aime footer anbuandgy

l rt (
FIOT MOY p ‘usoysuTy ZOOZ/EO/ZE NP OO/SLL 1° ZOOZ/TL/EL NP OG/9L| Yespue] seBewu| :eosnog

z 00.98 09.92 Ov.se OBS

0.
tojecoou09 omer C7]
‘sipepuones
oreuoie ainon Ay
atedound
ervoieu sie AS
Japnor neesoy,
‘sano

08.80 ied 0882

npund/n - cO/8L LAD Uolsseau0y
jUSsWAUUOISIAOIddy,p aljue1e5 e] ap UOesI]e207 BE fe)

o8uo) up anbypssomag anbygndsy
tl t i i t t ( t t l { { i { ‘ (
Annexe 08

PV de délimitation et
Carte des Groupements
concernés par les quatre premiéres
Assiettes Annuelles de Coupe

de la Garantie 018/03

ZOOtZO/SZ NP OP/SLL 3° TOOT/ZL/E |. WP OD/ALL-

cord

Troz oR ‘wsoysury

Sa voyeteovea 90049 EJ

.NaWaonr 3a
SLNALLV NA

108 np wopeditase
amg
sn covenuuy sonesy [ZI

soteun I
Sab swied ®

910.

x}

5

ai

cor

npungf - ¢o/gb uaUlauUO|s}AqUddy,p ayueleg

sjuawdnoi6 sap aoejins 18 UOHISOd
opie up antuaoupmr anbyan dey , ,

(
—

ball

y

g = garantie 18/03 CFT
tre les Groupements Mn Baha. fIALE 0.

cx jour te...05/.09/) LoL

est de procés verbal des «iclimitations entre les

groupements
Kn badovepicventé par Monsieur. ALc dA KALM.
Haife roproeme par Monsieur Bente HAY PME MUEKE Chet de Groupement
Monsieur Bek RTS... E4ELE ceecsealétuché par le MECNT

2... Chet de Groupement

Les équipes dle Sodetor out relevé les coordonndes GPS, dont fa liste tivure en annexe, de la
limite séparant ces deuy groupements.

Etafent présents pour uttester de ces limites +

Groupemen Kabolos dé (hehe Liabitiattih, id Mecditiiee ftp Bute

: dl KARAM A HBR PBRULEBRM: Len gO Pee

Groupement Mgihe:i BOvEn FU Malis be bebek:. Bionic
wl LTA. BRMBBAME cocci

2 ~_ -
Pourle MEONT 2 6 bess OKE MOO cach l B be.

Fait a agers... walle. vee QOH
Chef de Groupement Chef de Groupement Representant MECNT:

lpike

te

Latitude | Longitu

fs | Minutes | Secondes  Deaeéy Minutes | Seeondes-

JULUTA fk Ind el oS
- Gf te

ae
s,1, Pro¢és-verbal de gel de redevances dans le cadre de la négociation de la
Sarre +> clause sociale du cahier des charges de la garantie 18/03 CFT.

Accofd interveni: lors des assises qui se sont tenues 4 Wanie Rukula du 9 au
11 septembre 2011.

Présentation de la situation :

La CFT a, dans le cadre de la préparation de la négociation de la clause sociale du
cahier des charges de la garantie 18/03 CFT, souhaité connaitre les limites des
différents groupements afin de pouvoir procéder a I’affectation des redevances
prévisionnelles des futures Assiettes Annuelles de Coupe.

Pour ce faire, des équipes ont été envoyées sur le terrain entre le 11 aout et le 9
septembre 2011

Elles ont pu ainsi, avec I'appui des groupements concernés, tracer et cartographier
les limites entre les communautés Bakumu Kabalo et Bakumu Maiko, telles qu'elles
figurent dans les PV de délimitation et telles qu’elles sont représentées sur la carte
jointe.

Par contre, la zone située entre la riviére Maiko et le fleuve Congo est sujette 4 litige
entre :

Le Groupement Baleka et le Groupement Bakumu Kabalo d'une part
Le Groupement Baleka et le Groupement Bakumu Maiko d’autre part

Le Chef de Sous localité de Bavomongo (Communauté Bakumu Maiko), a d’ailleurs
informé les participants que ce probleme était en instruction au parquet de
Kisangani.

Le Chef de Groupemeni Baleka a, quant a lui, fait remarquer qu'il avait été l'objet des
menaces d'agression alors qu'il se trouvait en forét et quill avait porté plainte a ce
sujet.

Décision prise :

Placés sous la médiation de Mr. Ruffin Simon PENZE BAKUTIBE, Administrateur du
Territoire d’Ubundu, et afin de ne pas bloquer le processus de négociation et ne pas
entraver les travaux d'exploitation de la CFT, les trois groupements, Bakumu Kabalo,
Bakumu Maiko et Baleka ont donné leur accord pour que les redevances générées
Par cette partie des Assiettes Annuelles de Coupe n° 1 et 2 soient placées sur ‘un
compte bloqué, au sein de la CFT, en attendant le résultat at J Jugement.

co at ‘
. Plusieurs issues sont possibles :

Soit le-parquet denne raison au Groupement Baleka. Dans ce cas la CFT engagera ,
une négociation avec ce groupement afin de conclure une clause sociale spécifique.

Soit le parquet déboute le Groupement Baleka et cette zone est attribuée aux
Groupements Bakumu Kabalo et Bakumu Maiko. Dans ce cas, les redevances
seront réaffectées au prorata et rentreront dans les fonds de développement de ces
Groupements.

Fait a Wanié Rukula le 10 septembre 2011 pour servir et valoir ce que de droit

Chef de Groupement Chef de Groupement Chef de Grouper
Bakumu Kabalo Bakumu Maiko Bakumu Baleka

ALUTA KANDALO. BRANHAM ALAIN PENE ABIBU MUKUBWA
NDEKE

L'Administrateur du Territoire d@Ubundu

Mr. Ruffin Simon PENZE BAKUTIBE

Wy

ON TER ange
ae? SEINDU
NO ee

Annexe 09

Compte rendu de la réunion de
Négociation

entre
CFT

et la Communauté Locale
BAKUMU MAIKO

du 9 au 11 septembre 2011
hoon Jone

Tamed ten

T
4

kei

Réunion de
> €

Program

Vendredi 9 septembre 2011

ed’ Ubundu

me

m de la Clause Sociale du Cahier des Charges
ie 18/03 Kayete, Terri

{ Theme ~ Horaire
‘Accueil des participants / eaté Organisation osr100 | 101100 |
Mot de ?Administrateur da Territoire R. Simon Penze ror100 | 101110
Mot du Chef de Secteur | oe 10110 | 101120
Mot du Chef de Growpement Balumu Kabato | Brauham Aisin Pere) gr179] 1030
Mot du Chef de Groupenent Bakumu Maiko | Aluta Kandao 10130 | 101140
Mot du Représentant des Confessions Religieuses 10F150 | 111105
Mot des ONG accompagnatrices Paulin iinios | 111120
Mot dela CRT aleal Brasme Kiamfa 118120 | 111135

ntation di Participants TIH35 E 2H15
‘Gabriel Mola 121130

HIS.

121130) L400

| nepOtAtiONS - : | Gabriel Mola 1400 | 15H00

| Exposé sur Je cahier des charges Erasme Kiamfu 15100 | {SH30

| Echange : Ensemble des p 154130 | 161100

Synthese et Cldture de la réunion Modérateur roni00 | 161115

Samedi 10 septembre 2011
Then Intervenant ~ Horaire

Accueil des participants 7 Organisation 081130 | 08145

Lecture et adoption du PV 9 septembre Seerehiriat OSH45 | 09400

Lecture commentée de Par: 023 Gabriel Mola O9H00 | 10H30

| Pause-café oe 101190 | 111100
| Echange 7 rinoo | 11130 |

Présentation des besoing di fa population des trois fen 1130 | 13H00
| groupements _ négociation ich | -
Déjeaner 13H00 | 1400 |
n chilfteentes projets Erasme Kiamfu i4Hi00 | 15H00 |

groupements (travail en sous-groupes) Comités de négociation 15H00 | 161100

Restitution du tr 16H00 | 161130

Ajustement des bu:

I des sous-groupes

17HOO

Etablissement planui

17830.

Synthase et Cloture de la ré

VTHAS

£ ? “A L

Dimanche 11 septembfe 2011
é mt

© Theme Intervenant [ Horaire

‘Accueil des participants Organisation 081100 | 081130
Licturedeadoption da PV du 1Oseptembre | Secremine 081130 | 091100
Lecture des clauses s “ Gabriel Mola 091100 | 10H00
Pause-café __ ae | t01100 | 101130
Signature Personnes concernées 1oWwHI30 | 121135
=r eae abel ime es Branham Alain Pene Nccke 121135 | 121140
Mot du Chef de Groupement Bakumu Maiko | Aluta Kandao 12440 | 121148
Mot de eldture du Chef de Secteur nas | mes
Mot de eloture de fa CI on it 121150 | 13100
Ciatare Geta réwion Gaus Gane
Deleuner a 134015 | 141130

Le modérateur, Monsieur Céestin Raoul BAMONGOYO a invitS tour a tour les
autorités pour dire chacune son mot de circonstance.
Prenant la parole, Monsieur ALUTA KANDAO, le chef de groupement Bakumu

Kabalo s'est dit t's ravi de joie de voir les deux parties réunies au tour dune méme table
pour les négociations et a invité ses membres de communauté & Pordre, tolérance et respect

|
ie Fi
{

mutuel pour un travail constructif

[ Monsieur jules KOLONGO MAKASI, le chef du secteur Obiatuku, comme son
prddécessour, tr8s ravi de jote pour la eiteonstance, @ appelé toutes Les communal réunies
ordre et a la tolgrance mtuelle lors de ces assises, Il a invité, une fois de plus, les
communautés i faire preuve de la sagesse et de Vintelligence que de se livrer aux
contradictions internes au risque de rater leurs objectifs.

De son cdté, monsieur Joseph MAFUB, représentant des confessions religieuses, @

1 faite une évaluation rétrospective des clauses postérieures

ja sociél

; commeneé par rappelé
{ signées avec les communautés en vue de prendre des engagements responsables pour le

présent processus. Monsieur joseph a convié la communauté a faire prouve de sagesse et
a Pintelligence en vue de poser le vrai probléme au profit de développement communautaite,

Quant 4 Monsieur Erasme KIAMFU, délégué de la Compagnie Forestiére et de
transformation, CFT, il a commencé par féliciter les communautés pour avoir 6té certaines
mésententes qui planaient entre les parties pour arriver a cette 6tape. En effet, il a rappelé aux
communautés les résultats auxquels ils avaient abouti lors des différentes rencontres tenues du
1] au 12 Aotit 20/1 a Kisangani. a terminé son mon par formuler le veeu de tolérance et de
volonté constructive pour les deux parties.

|

{r Enfin, Monsieur Rufin SIMON PENZE, Administrateur du ‘Territoire, s'est déclaré
irés joyeux de la circonstance et a souhaité la bienvenue a toutes les parties prenantes a ces
assises. Il a rappelé la conscience de sa population que le développement dun milieu est un

devoit de tous et a informé les parties que exploitation forestiére en troisiéme république est

assujettie au respect des principes d’un tat de droit, Nonobstani, Il a reproché les membres

des communautés qui étaient invités aux séances de travail a Kisangani de n’avoir pas

restitué les résolutions de ces assises aux autres membres de la communauté qui les ont
mandaié, Pour clore, I a invité sa population 4 la sagesse et tolérance, et a revendiquer les
vrais problémes au profit de la génération présente et future. Ainsi done, il a déclaré, aux
noms de chef de I’Etat, de gouverneur de la province et au sien propre, ouvert Jes activités de

ces négociations ‘e a
J) 47S

+1, Mots de eirconstance des autorités

AMONGOYO a invité tour a tour les

Le modérateur, Monsieur Célestin Raoul B.
autorités pout dlire chtacune son mot de eireonstance,
parole, Monsieut ALUTA KANDAO, le chef de groupement Bakumu
arties réunies au tour d'une méme table
té A Vordre, tolérance et respect

Prenant |
r Kabalo s'est dit trés ravi de joie de voir les deux p
{ pour les négociations et & invité ses membres de communau!

mutuel pour un travail constructif.

U Monsieur Jules KOLONGO MAKASI, Je chef du secteur Obiatuku, comme son
les communautés réunies

prédécessenr, trés ravi de joie pour Ia circonstance, a appelé tout
[ § Pordre et a la tolérance mutuelle lors de ces assises. Il a invité, une fois de plus, les

communautés a faire preuve de la sagesse et de intelligence que de se livrer aux
s interes au risque de rater leurs objectifs.

Cc contradiction

De son été, monsieur Joseph MAFUE, représentant des confessions religieuses, a
commencé par rappeld la société a faire une évaluation rétrospective des clauses postérieures
signées avec les communautés en vue de prendre deg engagements responsables pour le
se et

présent processus. Monsieur joseph a convié la communauté a faire preuve de s

Pintelligence en vue de poser le vrai probléme au profit de développement communautaire,

Quant 4 Monsieur Erasme KIAMBU, délégué de 1a Compagnie Foresticre et de
transformation, CFI, il a commeneé par féliciter les communautés pour avoir 6té certaines
mésententes qui planaient entre les parties pour arriver cette étape. En effet, il a rappelé aux
communautés les résultats auxquels ils avaient abouti lors des différentes rencontres tenues du
11 au 12 Aodt 2011 & Kisangani, Il a terminé son mon par formuler le veeu de tolérance et de
|

volonté constructive pour les deux parties.

Enfin, Monsieur Rufin SIMON PENZB, Administvateur du Territoire, s’est déclaré
rds joyeux de la cisconstance eta souhaité la bienvenue a toutes les parties prenantes a ces
r assiges, Il a rappelé Ia conscience de sa population que le développement ¢un milieu est un
devoir de tous et a informé les parties que l’exploitation forestiéve en troisiéme république est
assujettie au respect des principes d'un Etat de droit, Nonobstant, Il areproché les membres
des communautés qui étaient invités aux séances de travail 4 Kisangani de n’avoir pas
restitud les résolutions de ces assises aux autres membres de la communauté qui les ont
mandaté, Pour clore, {la invité sa population & la sagesse et tolérance, et a revendiquer les
fz) vrais problémes au profit de la géagration présente et future. Ainsi done, il a déclaré, aux
noms de chef de Etat, de gouverneur de la province et au sien propre, ouvert les activités de
ces négociations. .

oP T Présentation des participants aux négociations de In clause sociale

7 Le modérateur de la séance, Monsieur Célestin Raoul BAMONGOYO, a invité tour a
tour les participants aux assises 4 se présenter mutuellement en vue d’une connaissance
mutuelle pour tn bon déroulement des activités.

TL Présentation de programme du processus de négociation

Sous Ja facilitation du modératenr, le président de la Fédération des industrielles du
Bois, FIB, Monsieur!Gabriel MOLA, a été invité pour présenter le programme de ces

assises,

A cet effet, monsieur MOLA s'est engagé, au nom de la délégation, i présenter les
excuses pour le retard enregistré, lequel est indépendant de sa bonne volonté. L’orateur a
pris le temps de présenter de fagon concise le programme pour les trois jours de ce
processus, Il sied de signaler qu'il a, ’une maiere anticipative, survoler le contenu l’arrété
023 portant modéle de cahier des charges, comment procéder a l’éval uation des besoins et la
gestion de temps pour ne citer que cela, Cette lecture était une préparation psychologique des
participants a bien orienter leurs projets. :

1V. Identification des parties prenantes aux négociations

Lidentifiéation des parties prenantes a consisté & la validation des mandats des tous
les délégués aux négociations des clauses sociales de cahier des charges, 4 savoir, d’une part
lx Compagnie Forestiére et de Transformation, CFT, et d’autre part les communautés locales
des wroupements Bakumu Maiko et, Bakumu Kabalo.

Deux phases importantes ont caractérisées cette stape, notamment

» Lidentification des égués des communautés. et de la CFT

conviés aux négociations.

% Désignation des membres de comité de négociation

Dans la premiére étape, il était question de procéder, d’abord, identification du
délégué de la CFT. Il fallait commencer par la lecture de la lettre de la garantie, notification
du titre pour s’appesantir sur la délégation du pouvoir et du mandat confige a monsieur’
Richard GUARRIGUE, En effet, il a été ressorti_ de Ja lecture de Ia lettre de notification du
titre, que la CFT détient désormais le titre en lieu et place de la Sodefor. L’orateur a pris soin
@expliquer aux participants que la permutation de la gestion des concessions entre la
SODEFOR et la CFT s’est faite pour des raisons de rationalité de leurs activités ; et les a
jnvités a consulter Je code forestier dans son article 99 pour ce fait.

Ay “+ ARS . ly
ae ot /

* “Quant aux comnunautés, aprés vérification faite, il s'est avéré que certains deéli

“dongles membres’ de la communauté de groupement Bakumu Kubalo sélectionnés pour la
néepeiation n°étaient pas encore artivés au lieu indiqué pour la négociation sulte sort & la
maladie, soit aux empéchements, Il sied de signaler que certains membres des communautés,
non invités mais dont la présence étaient nécessaires pour les négociations, ont élé cooptes
séance tenante afin d’assurer la représentativité de tous les villages, Cela étant, il a été alors
demands aux participants présents d’informer les absents pour se joindre aux autres
s litiges ont pour autant persister quant aux limites entre les

membres Je jour suivant, Quelqu
groupements concernés par V'assietie annuelle de coupe, A cette occasion, fa carte de
Passiette issue de travail des délégués des groupements concernés et de la société a été
projetée aux participants pour lever les équivoques. En effet, l'administrateur du territoire,
le président de la FIB, le chef de secteur Obiatuku, les délégués de la CPT et quelques leaders
de la communauté se sont retirés pour une concertation en vue de prendre une mesure
pragmatique. Ainsi done, Ja partie en litige stant minime et attendu que le dossier est encore
en justice, il a été décidé adopter la carte de m’assiette sous réserve du jugement attendu
pour cette partie disputé, Cette mesure a 6té saluée par toutes les parties prenantes.

mation des membres des comités des

La seconde étape a consisté 4 la dés
négociations dont la composition ci-aprés :

> Groupement Bakumu kabalo :

Président : MAFUE MBILINY AMA

= Vive président : ANGWANZA MUYANGU Adolphine
- Membres : 13 personnes
> Groupement Bakua Maiko :
- Président ; Joseph MATUE
- Vice président : Jules OKENGE
- Membres : 13 personnes

Commencée 4 12 heures 30’, la séance s’est cldturée 4 18 heures et un repas a oté

offert 4 tous les participants a la satisfaction de tous,

La secrétaire rapporteur >

Marie BOUNDAW/
Chargée des études et questions des savoirs end
autochtones pygmses /OSAPY

) 4 wv .

x

L’an deux mille onze, le neuviéme jour du mois de septembre, a 15

/PROCES® VERBAL DE DESIGNATION DES MEMBRES DU COMITES DE
ON DES COMMUNAUTES DU GROUPEMENT BAIKUMU MAIKO,
«os SECTEUR.BAKUMU OBIATUKU EN TERRITOIRE D’UBUNDU

heures locales, réunis

dans la salle de réunion de ’Ecole primaire Penesibu, dans la Localité Bambundje II, nous,

dé

1és de la Communauté du Groupement BAKUMU MAIKO pour la nég ciation des

clauses sociales de cahier des charges avec la Compagnie Foresti¢re et de Transformation,
CFT, avons désigné de commun accord et & Punanimité Jes personnes dont les noms suivent

en qualité de :

- Monsieur Joseph MAFUE : Président du Comité des négociations

- Monsieur Jules OKENGE : Vice président du Comité des négociations

En foi de quoi, nous avons dressé ce procés verbal pour valoir a qui de droit au jour et an que

dessus.

LES DELEGUES DE L.A COMMUNAUTE DU GROUPEMENT BAKUMU MAIKO

NOMS ET POSTNOMS

FONCTION

BRANHAM ALAIN PEt

| Chef de Groupement

ALING] EOKANGA __| Chef du village
KOMBOZI BISAMB! Chef du village _

"| BOY MASTAKI x Chef du village — -
BAOFIMUPIRA Chef da —_

TABU RAMAZANI
BOMBA SUBAENE

NDJEKONANI GERARD. Capita -
‘MAYALA BENOBISI Capita

MANGOLUMA ANDRE Capita =

SABUNI NDANGAMOYA Capita

AMUNDALA MUTOLO Capita oe
EYONGO GABRIEL Capital

JOSEPH MAFUE

Président du CN et membre _

JULES OKENGE

Vice président du CN et membre

| MATUTU ZAITUMA Membre
I? | UTATAISAAC Membre : :
18 | MAYALIBO MUNASIMBA Membre _
19 | BAMBALA GEOR - Membre
MUTCHAPA ZALO _ Membre -
IWAMBA CECILE Membre i
BISAMBAI ROBERT [Membre 7 ey el

| Membre

A
Imad¥s|
Tos *NOdvd
3 OMOUI! 1
me zz. t TL et 0013810)
yet zl B Ea ve 6E SONOg SSSO8
cor 00% wet zOL Bir uid Ssso8
ag Ea Or a8 6 noryay| “
= : = z BONING
ber SEL Zot oe ViSONNOu2Y| A
Sa Ec) Me A BT | aoe)Ing
eeoL | syenuy | ejenuuy | | -
“ i voyeneaig | uasereo mpoig | uononpord jorauuLioS WON} essBIQ “ss
iss XAVLOL pave | eow | cow TW
: Mannan : SulOLNYaL
: omvayy nwnxve SLAYNANWOD OdOHSL sorwisia

~ €0/8T SIL

NVUVD V1 40 Ovv SaUSINSed b S30 ITIANNOISIAIUd NOILDNaoUd

a

mannan £0/8t SNES v1

ga ovv saualaud > sad ANaWaddOT3A3G aq GNOd Nd SaTIaNNOISIASYd SIDU nossay

059 28. wie8 ee Tt Seat | see CLT 0109) ae mit | Mavic. |
368 éeb TE, SSE soe zor ast oe SST 76 Z ECE! SS
= = a * - = al be a € tv
8 zat oF Es zs ¥ Wo.
786 Sve &: WoL
vent 58 SOE: See est_| Se £87 ¥ wiv
ozet LOE sk Bt is {2% 69 v Odie!
sve 19 eu os AU im et [ust THsavs —
Zweet | S868 Ca GEES 358 z ynodva
ae, Set v
Bis i3 ka
EL pat ¥__| SONOd 388035} \
Loe Zz [ess Ea uivio assOd)
TILE, Ba ¥
= s v
|. Ovte Pi44 ha Cc
sue gue | sie | sun bre guine | yerorounuco |
UoRstioreA vogsucren | vornPeid uoRsuol2A HSUPA ex tion a
eo pwd e J SS
mannan = sHioly2s
owvayy NWOVE ALNYNANWOD OdOHSL ‘omsid
XMWLOL

SOWIE

wioL|

VL
zee [-s9 z) Odis
39 je tT Te 6t €L Taavs
ster Tse eT Epa vie ynoave
96L ist a og OxOuI
ED a Te Sr AOLaaia
S6t 6 eo 8s El SONOS SSso8)
16S Str Cee Uiv1o SSSOS
ae a ver st v6 norvoy|

SYONING]

Yep vet VISOWEOU-V|
ae
areeL nuuy | ayenuuy
uoganpaigs uogonporg | uoponpoig fyeoewu0s won} esse19
XAVLOL zo Loy
NaNnsn : SYOLEYSL
OVW AWhYVEe SLAYNAWNOD OdOHSL = Ldtulsid

€0/8T SILNVUVS V1 30 DVV SAURIINTYd b S30 ATIANNOISIAIYd NOILINGOUd
Pee, 8668) i [see ot
| 8z6 {vob [682 ia
Ed Ed zs fea
aa cel 87 a
ee $9 sty
ES es &1 8 os
ele Ove nn
ead 329 i 08
ED zs Ga <a e ELIS
Ea ist € St 7 Oe 35 1st | SONOS SSS08|
ies The att eve 98 168 eat wivid aSSOR|
0 S8e z 8S ad iss Sie
fa Ee Ea - ot SS
| eleioL gua gus jenuuy gue ayjenuey gue erruuy | wine | jeroreuui0a
uoronpolg | uogsuojeA |uonsnpolg | voRsHOjeA | UagoNpoLg | UO|sHOFeA | UoNRONpels | UeN=sUo|2A | UORSNPOLd | sroten ae
= SxAWLOL pow 2a Zow TOW ~

na? nannen
top onrvW AWAY SLAYNAWNOD OdOHSL

OGNNSN €0/8T FLLNVEVS V1
4d OW SAUSIAISUd Y $30 LNIW3ddOTIAIG 3G GNOI NG S3TT3NNOISIATUd SIDUNOSSAY

suloldual
Lom.sia
madvs|

TOE 08s wnodval
95 Or OOS! i
$ é Noss}
oT BONOI SSS08]

uIvTO aSso8)

SYONINY|
VISOANOUSY

srr I BawjiNg

aijsnuuy
uogonpolg

al

uoyanpoid

uy

ayjsnuuy
uonanpold

uogonpoid

+ = aoe

XAVLOL

pow

ALNALLY NB

ED.

TOW

SLAVYNAWINOS

TOW

| porewutos won
1

nannan

: FUIOLMYSL
OdOHSL :

LOMLsid

€0/8T SILNVUVD W130 OVW SSUSIWaud $30 STIINNOISIAZYd NOLLINGOUd

BIVTO 38808)

rvou|

gue

yousvorrA

ayet0L
uoupnpeld

ayenuuy
yogonpold

aysnuuy
vOypNpOdd

gua
woysuoe)

aijenuuy
vonaMpOld

wine

ante,

uoponpolg | uonesuoIeA

XQVLOL

ga dvv S34all

eave TOV,

want |
WISOWHOH2¥! A

assed

nannen

ALNSLLY Na ALOYNAIWOD OdOHSL

NGNNgN €0/8T JILNVUVS V1
waud 7 $30 INaWaddOT3AIG 3d CNOA NG S3TIANNOISIATYd SIDUNOSSAY

1 ByIOLMYaL
JoVisiad

PROCES VERBAL DE LA DEUXIEME JOURNEE DES NEGOC
SOCIALE DE CAHIER DES CHARGES DE LA GARANTIL 18/03
LA COMPAGNIE fORESTIRE ET TRANSFORMATION, CFT, ET LES
GROUPEMENTS BAKUMU KABALO ET BAKUMU MAIKO DANS LES
SECTEURS MANDOMBE ET OBIATUKU, TERRITOIRE D'UBUNDU, PROVINCE
ORIENTALE.

Ii s’est temue, cc samedi le dixiéme jour du mois de septembre 2011, 4 Bambundje TI,
Jocalité située au point kilomeéérique 60 de la ville de Kisangani dans Je groupement Bakumu
Kabalo, Secteur Mandombe, Territoire d°Ubundu, la deuxiéme journée des négociations de
clause de cahier des charges entre la Compagnie Forestiére et de Transformation, CFT, dans
la salle des réunions de !’école Primaire Penesibu

séance de cette journée a commencé par Paceueil des participants suivie (une breve prigre
te par Monsieur MAYALIBO MONASIMBA, évangéliste de PBglise dite de réveille
NENO.

La

Le déroulement des activités de ces assises a été facilité par

> .Modérateur: Monsieur Célestin Raoul BAMONGOYO, Coordonnateur du CDPE
(Conseil pour la Défense des droits des communautés et la Protection de
VEnvironnement},

> Rapporteur: Madame Marie BOUNDAWANA Y ATFONO, Chargée des études et des
questions de savoir/endogénes des peuples autochtones pygmées au sein de POSAPY
(Organisation d’ Accompagnement et d’Appui aux Pygmées),

L’équipe d’accompagnement des communautés s’est composée de
>» Monsieur Paulin KANDA, chargé des programmes et
> Monsieur Jean de Dieu MALONGOLA, tous’ de l’Organisation Concertée des
Ecologistes et Amis de la Nature, OCEAN.

Les points suivants ont coastitué Possature de la journée, & savoir

1. Lecture et adoption du PV dela journée du 9 Septembre 201 |
IL. Exposé sur le cabier des charges

HL Lecture commentée de arrété 023

IV. Présentation des projets des besoins des communautés

V. Synthese de la journée

I. Lecture et adoption du P. V de ta journée du 30 Aoiit 2011, 7 id

éance a été invité

A cet effet, Madame Marie BOUNDAWANA, rapporteur de la
par le modérateur pour conner I’économie du proces verbal des activités de la premiére.
Néanmoins quelques amendements de fond et de forme avaient été formulés pour enrichir

Il, Exposé sur le cahier de charge.

L’exposé sur le cahier des charges avait été animé par Messieurs Erasme KIAMFU,
délégué de la CFT, qui, 4 V’aide du retro projecteur, a expliqué Je contenu de cahier des
charges lequel est subdivisé en deux parties essentielles, 4 savoir

¥ Le plan de gestion,
v¥ Laclause sociale

A, Le plan de gestion

L’orateur a commencé par informer les participants que le plan de gestion est un
processus long et cotiteux qui dépend de la clause sociale et que son élaboration peut depasser
5 ans. C’est pourquoi, Etat a instruit ’exploitant a présenter le plan de gestion pour 4 ans
en attendant I’élaboration du plan d’aménagement ; lequel doit définir les aspects ci-apres :

La surface a exploiter chaque année (AAC)

L’endroit od se situeront les AAC

Les volumes qui seront extraits

et, le montant des redevances qui seront versées dans le fond de développement local
pour la réalisation des infrastructures socioéconomiques de base dans les trois
groupements.

ZANKK

Il a en outre fait savoir aux participants que ce plan de gestion se rapparte a
lévaluation de volume de cubage extrait d’une concession. Toutefois, il a fait connattre aux
participants qu’une assiette de coupe ne dure qu’une année et peut étre renouvelee une seule
fois sur base d’une demande expressément et objectivement formulée par l’exploitation.

En poursuivant son exposé, ila situé la garantie 18/03 dont il est question, laquelle se situe dans le
triangle formé par la route Kisangani — Ituri et le fleuve Congo, juste en amont de la ville de
Kisangani en Province Orientale. Elle a une surface totale de 190. 000 hectares dont |
est évaluée a 147.193 ha avec une surface exploitable de 5.888 ha pour une assiette annucllc de coupe.
Il a passé aussi en revue la liste des essences retenues pour exploitation, & savoir: Afromosia,
Aningré, Acajou, Bossé clair, Bossé foneé, Dibetou, Iroko, Sipo, Sapeli, Tiama, Tola, Tah, Etimoe et
Padoux. Signalone également que Torateur a pris soin de faire la corrélation entre les essences
retennes avec leur valeur marchande ainsi que les volumes prévisionnels pour les deux Groupements

dont la situation globale se présente de la maniére suivante : LE SS

urface utile

- Groupement Bakumu Kabalo : 10.219 ha exploitables pour la premiére assiette avec
une estimation de production de 11.839 m° pour une valeur de dollars américains 32,680 5.

- Groupement Bakumu Maiko : 9.042 ha exploitables pour la premiére assiette avec
une estimation de production de 8.958 m? pour une valeur de dollars américains de 35.367.
L’étendue en attente représente une superficie de 2.208ha exploitables avec une estimation de

production de 1.788m*pour une valeur de dollar américain de 7.061 . J ae
ext KS or “ se)

Cet exposé a été sanctionné par un jeu des questions-réponses dont les principales se
résument aux |
1. La sous estimation, selon la communauté, de volume prévisionnel d’Afromosia vu
Timportance de cette essence dans ladite concession
2. Questions relatives 4 Pajustement de cubage prévisionnel et le cubage réellement
exploité
3. La non fixation de la valeur marchande de Tali, une des essences retenue dans la liste
d exploitation par la compagnie
4. Question relative aux effets rétroactif de l’application de Varrété 023 par a
exploitation précédente de la garantie
La disponibilité de la compagnie a réaliser les besoins des communautés selon son
plan prévisionnel annuel
6. Limportance de présenter les besoins de la communauté alors que |’enveloppe
budgétaire allouée 4 chaque groupement est déja connue
7. Ce que réserve le cahier des charges par rapport aux jouissances des ayants droits

wv

Les réponses a toutes ces préoccupations ont été données par monsieur Erasme KIAMFU,
complété par monsieur Richard GARRIGUE A satisfaction des uns et des autres,

Certes que cet exercice intellectuel a été scientifique, mais il a permis aux uns et aux autres
d’émettre sur la méme longueur d’onde.

TIL Lecture commentée de l’arrété 023.

Le modeérateur a invité Monsieur Gabriel MOLA, Président de la Fédération des Industrielles
du Bois, FIB, pour faire la lecture commentée de Il’arrété 023. L’orateur a fait connaitre aux
participants que cette loi est assujettie aussi bien a la compagnie qu’aux communauteés. Cela
étant, ce dernier a procédé a la lecture intégrale et explicative dudit arrété tout en insistant
sur les articles suivants :

¥ 3: relatif 4 la modification de clause sociale de cahier de charge entre les deux
parties

¥ 4> relatif aux obligations spécifiques légales, telles que prescrites par larticle
89 alinéa3, point C du code forestier, incombant au concessionnaire forestier
en matiére d’infrastructures économiques et des services sociaux

¥ 5: relatif aux engagements du concessionnaire sur la spécification des
inirastructures, localisation et désignation des bénéficiaires, chron
pré visionnaire des infrastructures et des fournitures des services ainsi que les
cots estimatifs y afférent,

Y 6: relatif aux colts d’entretien de maintenance des infrastructures selon les
dispositions reprises sur l’article 11 du document’ sous Panalyse,

Y 7: relatif a la responsabilité de ’Etat aux infrastructures scolaires et sanitaires
réalisées par la société en faveur de la communauté riveraine, . ‘

amme

Y 8: relatif a la volonté de concessionnaire de contribuer soit au transport des -
fournitures sanitaires et scolaires, soit 4 la suppléance de prise en charge dés
personnels des dits services,

Y 9 velatif'a l’engagement des membres de Ja communaute riveraine, :

v BR fred An Soe

v
v

10 relatif aux droits @usage traditionne! conforment a article 44 du code
forestier,

11: relatif a V’institution de fons de développement pour le financement de la
réalisation des infrastructures définies a !’article 4 du document sous |’ examen,
12: relatif a la gestion de fonds de développement,

15 relatifs 4 Pengagement de la communauté locale de concourir a la gestion
rationnelle et durable de la concession,

17, 18, 19 relatif a engagement de la communauté a la protection de la
concession en cas danger, la protection des patrimoines et du personnel de
l’exploitant,

20, 21: relatif au suivi de Pexécution de clause sociale de cahier de charge et
des parties prenantes au comité local de suivi,

21, 22, 23,24: relatif aux obligations et droits des comités locaux de suivi et
comité local de gestion ainsi que leurs droits,

25, 26 : relatif au réglement des litiges,

27, relatif a l’annulation des accords anterieurs

Cet exposé a suscité un intérét auprés des participants et a été sanctionné par un jeu
des questions réponses centré sur les préoccupations suivantes :

Questions relatives aux litiges liés a la non exécution des engagements
contenus dans les anciens cahiers des charges par la compagnie ;

2. Questions relatives 4 l’exploitation artisanale et illicite des bois ;

Question relative a la représentativité des délégués des villages du Groupement
Bakumu Kabolo lors de la mission de fixation des limites foresti¢res
coutumiéres ;

Inquiétude quant a la disposition de article 27 de l’arréte 023 relatif a
abrogation des accords antérieurs ;

Inquiétude quant a l’ingérence des chefs de secteur, des groupements et autres
dans la gestion du fonds de développement local ,

Inquiétude relative a la propriété au cas ot une autre richesse serait découverte
dans la concession conti¢e a la CFT ;

Le voeu de voir |’Administrateur du Territoire s’impliquer dans la mise en

ceuvre des engagements de sorte que les communautés en tirent profit,"
Les difficultés rencontrées pour accéder au transport organisé parla société, et
L’ obstruction a la jouissance des droits dans la concession. . ~ '

L’orateur de séant, Monsieur Gabricl MOLA, président de la Fédération des,
Industrielles du Bois, FIB, a répondu, de facon satisfaisante, a toutes les questions poses et
s’est fait complété par Monsieur |’ Administrateur du Territoire. 3 ‘i i

Quant @ la question relative aux litiges antérieurs, Monsieur Richard Garrigue a, sur
base des expériences dans le Territoire d’Inongo, prouvé aux participants que rien ne sera
perdu, car une disposition sera prise pour incorporer tous les litiges dans le nouveau cahier
des charges

TV. Présentation des projets des besoins des groupements

Le modérateur a invité les présidents des comités des négociations des deux groupements a
présenter leurs projets des besoins afin de permettre a la CFT de les évaluer

V. Synthése de la journée

Le Modérateur, Monsieur Célestin Raoul BAMONGOYO, a donné Ja synthése des
activites de la journée avant de lever la séance et cela vers 16 heures 30° tout en invitant
toutes les parties prenantes a se présenter dans la salle des négociations demain dimanche 11
septembre 2011 a 8 heures 30 pour la poursuite et la fin des travaux.

Le Modérateur

Célestin ray SRibecoro

4.

Marie BOUNDAWANA YAIFONO

Chargée des études et questions des savoirs
endogénes des peuples autochtones
Pygmées /OSAPY~

é &

PROCES VERBAL DE LA TROISIEME JOURNEE DES NEGOCIATIONS DE LA
CLAUSE SOCIALE DE CAHIER DES CHARGES DE LA GARANTIE TRE
LA COMPAGNIE FORESTIERE ET DE TRANSFORMATION, C
GROUPEMENTS BAKUMU KABALO ET BAKUMU MAIKO DANS
MANDOMBE ET OBIATUKU, TERRITOIRE D’UBUNDU, PROVINCE
ORIENTALE.

Il s’est tenue, ce dimanche onziéme jour du mois de septembre 2011, a Bambundje II, localité
“située au point kilométrique 60 de Ja ville de Kisangani dans le Groupement Kabalo, Secteur
Bakumu Mandombe, Territoire d’Ubundu, la premiere journée des négociations de clause de
cahier des charges entre la Compagnie Forestiére et de Transformation, CFT, et les
communautés locales des Groupements Bakumu Kabalo et Bakumu Maiko dang la salle de
réunion de I’Ecole Primaire Penesibu

L’équipe du secrétariat de ces assises s’est présentée de la maniére suivante

» Modérateur : Monsieur Célestin RAOUL BAMONGOYO, Coordonnateur du Conseil
pour la Défense des droits des Communautés et la Protection de VEnvironnement,
CDPE

» Rapporteur : Madame Marie BOUNDAWANA YAIFONO, Chargée des Etudes et des
Questions de savoir endogénes des Peuples Autochtones Pygmées au sein de
l Organisation d’ Accompagnement et d’Appui aux Pygmées, OSAPY ,

L’équipe d’accompagnement des communautés s'est composée de
» Monsieur Paulin KANDA, chargé des programmes et
» Monsieur Jean de Dieu MALONGOLA, tous de POrganisation Concertée des
Ecologistes et Amis de la Nature, OCEAN.

Sous la conduite du modérateur, Monsieur Célestin Raoul BAMONGOYO, la séance
du jour a été ouverte par une chanson et une priére dite a ’honneur de Dieu par monsieur
Joseph MAFUE, pasteur de l’Eglise Néo Apostolique du PK 78

Les activités de la journée se sont déroulées en quatre temps forts repartis dezla,.
maniére suivante : $

1 Lecture et adoption du PV de la journée du 10 Septembre 2011

IL Evaluation des volumes des anciennes coupes effectuées depuis 2010 ¢

Ill. Evaluation chiffrée des projets

TV, Ajustement des budgets

V. Travail en sous- groupe pour choix ne infrastructures dans les doug sroupenients

ff caw Oe ge

VL Restitution du travail des sous-groupes a Ja pléniére
VII. Etablissement de planning des réalisations

VUL Lecture de clause sociale complétée

IX. Signature de cahier des charges

L Lecture et adoption du PV de la journée du 10 septembre 2011
Madame Marie BOUNDAWANA, rapporteur de la séance a donné Péconomie du procés
verbal des activités de la journée du 10 Septembre 20114 Ja satisfaction de tous les

participants, Jequel PV a été intégralement adopt.

I Evaluation des volumes des anciennes coupes effectuées depuis 2010

Monsieur Erasme Kiamfu, a été invité par le Modérateur a présenté I’évaluation chiffrée des
anciennes coupes effectuées depuis le mois d’octobre 2010, Au vu des correspondre
échangées avec entre la CFT et I’administration forestiére, il ressort que exploitation a été
faite dans le groupement Bakumu Kabalo dont le volume est évalué a 2680,949 m? avec une
valeur de dollar américain de 12,802,93. Signalons que cette évaluation a apaisée les
inquiétudes qui lésaient les fonds des communautés,

IL — Evaluation chiffrée des projets

Sous la facilitation de monsieur Célestin BAMONGOYO, le modérateur, monsicur Erasme
KIAMFU, fe représentant de la CFT a été invité pour ce faire. En effet, ce dernier a
commencé par illustrer quelques infrastructures réalisées en faveur des communautés
Tiveraines dans d’autres sites et les coiits y afférents en vue de donner aux communautés une
idée sur le coat de leur projet. Partant de cette présentation des oeuvres réalisées par la société
dans d'autres sites, les coiits moyens se présentent comme suit

1. Pour une école de 6 salles 32000 dollars américains

2. Pour un centre de santé 5155 dollars américains

3. Pour un pont ; le colit moyen est de 8800 dollars américains
4, Pour une route, 3520 dollars américains par kilométre

5. Forages et pompe : 10.000 dollars américains,.

Aprés cette analyse antérieure, l’orateur de séant, a procédé a l’évalua onpchiftred das
projets des deux groupements, J a pris soin de présenter de maniére succinete les valeurs des“

besoins proposes par les deux communautés dont les cotits se présentent comme suit

| Coiits des besoins | Budget réel

[N°] Groupement

01] Bakumu kabalo | ~~ 581.240 $ | 46.306 $

02 | Bakumu Maiko 219 2408] "35,367 § ~ 198,372 $]

a _ —_

Signalons que le président de fa FIB a pris le temps, apres |’exercice fait par monsieur
Erasme, d’éclaircir, sur base des textes légaux, les besoins prioritaires et également autorisés
et retenus. Nonobstant cette explication, les communeautés se sont senties privés de la

Jouissance de leurs droits. Plusieurs préoccupations ont été posées dont les plus importantes
sont les suivantes :

¥ Inquiétude relative au volume de lancienne exploitation présentée ;

¥ Question relative a V’affectation de fond issu de Vancienne coupe dans le
groupement Kabalo.

Ces préoccupations ont trouvés des réponses satisfaisantes au travers les
intervenants.

Cependant, pour rassurer de transparence ct la confiance entre les parties, la
compagnie a présenté les déclarations trimestrielles aux communautés et a
promis de leur remettre la copie.

VI. Travail en sous- groupe pour choix des infrastructures dans les
deux groupements

Apres l’evaluation chiffrée des projets des besoins de deux groupements (Bakumu Kabalo et
Bakumu Maiko) par monsieur Erasme KIAMFU, le modérateur a accordé SO minutes aux
deux groupements pour analyser et ajuster leurs budgets, faire un choix raisonné des
infrastructures ainsi que l’identification des milieux d’implantation
TV. Restitution du travail des sous-groupes a la pléniére

A lissue de la concertation de deux groupements, chacun a ce qui Je Concernait, les
presidents des comités des négociations ont présenté tour a tour les résultats de leurs
concertations dont les contenus se trouvent dans les deux tableaux ci-dessous

1. Pour le groupement Bakumu Kabalo

Villages i . Terrain de foot
Aménagement source _
déeau . | téquipement
|Baduka — ete t
Bambundje Wl 1 - 4B
| Quantite 2 i i _
|
= + — l

i Z fe et

ao eres

Prix unitaire

| 2.5008,

1.560S

| Prix total

5.0008

1.5608

Equilibre financier pour Bakumu Kabalo

. Crédit
| Redevances antéricure _ 12802,93 |
Fond de développement AAC1 7797 7
| Fond de développement AAC2 6070
Fond de développement AAC3 797 | |
Fond de développement AAC4 7 11839 { ~ |
Total recettes 46306

Frais de gestion et de suivi

10% _ 7 _ 4631
| Frais d'entretien des infrastructures 5% | 328
Demandes _ _ _ _ 6560
l Total Dépenses _
[ Solde disponible _ 34787 | —
2. Pour le Groupement Bakumu Maiko
3.

Villages

Centre
de
santé

Aménagement
sources d’eau

Antenne+herost | décortiqueuse
artvideo

Moulin
manioce

batianyoka

1

Batende

batiasembo

bamandea

babongombe

| quantité

a

Prix unitaire | 2.5008 1,000$ 13.5008
i |
Prix total 12.5008 5.000$ [3.5008
Equilibre financier pour Bakumu Maiko
Crédit Débit
Fond de développe:nent AACL 71675
Fond de développement AAC2 102308
[Fond de développement AACZ— 10995$
[Fond de développement AAC4 _ feos
Total recettes _i3szevs |
_ Frais de gestion et de suivi
| 10% - |___3537$ |
Frais d'entretien des infrastructures 5% [2409 $
[Demandes __ 281758 |
_ Yotal Dépenses _ [33120 §
___Reste disponible 22a7s[

Vv. Eteblissement de planning des réalisations

A cette phase, monsieur Erasme KIAMFU, complété par monsieur Richard GUARRIGUE ont
procédé a la lecture argumentée de la proposition de plan de réalisation des projets de deux
communautés, Moyennant quelques amendements de fond et de forme, les plannings de
groupements ont été globalement adoptés. Les détails des deux tableaux se trouvent en
annexe. Toutefois, il convient de signaler que les litiges des accords antérieurs ont été placés
au premier rang des réalisations et cela sur le fonds propre de la compagnie.

Aprés toutes les explications fournies par les intervenants, les communautés de deux ont "
accepté, séance tenante, de signer les clauses sociales de cahier des charges.

Prenant Ja parole, ie niodérateur a demandé a |’Administrateur du Territoire’de bine youloir’-
procéder a linstallation des comités de gestion et de suivi sometitues i les deux

i gg

groupements. Cette cérémonie a connu les acclamations de toutes les parties prenantes pour
ainsi manifester leur joie de voir aboutir les négociations.

VI. Lecture des clauses sociales des cahiers des charges complétées

Le modérateur a invité le président de FIB a procéder a la lecture des clauses sociales
complétées des cahiers des charges de deux groupements pour ainsi, lecture saluée par tous
les participants

VIL. Signature des clauses sociales des cahiers des charges

La signature des clauses sociales des cahiers des charges a été présidée par |’ Administrateur
du Territoire et cela a la satisfaction des toutes les parties prenantes.

VIL. Lecture du communiqué final

Avant de procéder a la cérémonie de cléture de ces journées des négociations, le modérateur a
invite la rapporteuse a faire la lecture du communiqué final, lequel communiqué a sanctionné
les travaux des négociations.

IX. Synthase de la journée

Le modérateur a fini par faire la lecture de la synthése des activités de la journée et a invité les
différentes communautés de procéder a la constitution des comités de gestion et de suivi qui
seront investis le vendredi matin avant la signature des clauses sociales de cahier des charges

Xx Cérémonie de cloture

Le mot de cléture a été dit par I’ Administrateur du Territoire qui s’est déclaré satisfait de
VPaboutissement heureux de ces négociations et a invité les uns et les autres au respect strict
des engagements pris.

Commencée a 09 heures locales, la séance a été levée 4 21 heures

Sant as
Chargée des études et questions des savoirs endogénes\dés peuples
autochtones pygmées /OSAPY

we
Le as a L’ Administrateur du Territoire Assistant

Rua. Simon PENZE
he \ OY
ee \ Ay Y

Célestin Ger oO sAkeNGO¥O

~ Gh TERR HG
ye Goulnbu
°*)
‘ Sof POET aes ne
CE ost ae

ee BET quenbuew
GEL EEC sosusded [01 7
One GTZ sepueUag
796 01 ‘Sesuadep sop WUEIUOLI Np Hg SaINPOA SEU SSP Ual|aAUs p SIeld
“ese selteve1 Sop JUEIUOW Np %OT IANS 2p 39 UO!ISAE ap S]eI

5 5e 3o18091 (RIOL
st69 Powe Wwewsddojsnsp ap puol
$66 OF Ev" wawsddo|sngp ap plo,
aez OF Tv WaUlsddo|anap sp puod
Bre ayy qaweddojangp op pug

wed

3p

‘oy!eW awadnorg ss;pUeUY auq\jINby

aippeipy vesijerinepipre metany wren Suen pe taeem ved “Vesa espn uotsmasinon lowe umuanedeaun santa ssuonmun ome an saqusediaeos uorpnaeun ~

Ovz GTZ W1LOL

OES ba 005 000 6T 005 OT 000 7 0s 2 000 T reg 000 OF 00052 000.3 000 ZE 000 ZE got tt 1230
ooes ste | 056 cose | ooor | 0s | oot | cast | oF oosz doos | ocooze | coore woes Saeyn Wig
T v ot 4 & o st or v 000 7 ot vt Tt T v (R304)
T v oz oz € e St or id 000 7 3 T ul T v
jepos | ca | aomew | sasn oni e sanbuge | 100} ze | seznosau | anoze.p | S988 92P] S587 | aap

sueisouay] saupen . aiepuocs |o ap aujewyd| _*
sehog |uasinuaw} uynow | euuosu0., saumpew | ap uiersa, | og saje: | swageupuy | uosiew MO) ap situa

+ auunuy 21093 aioea

SLBAVY £0/8T ALLNVUY9 OMIVIN SIGNW3d S3q 1NO3

S
Annexe 10

Plans

Chronogramme

Coiits

Fond de Développement Prévisionnel
Routes

AAC

wg

cong | “S3iqa}-soueg pe Dane agdinbe rsa 95320 9p ajjes andeuD

sassejo 9 ep sajooa odA} uel
Plan type cu bureau

7m
4

ge
23a
280
fin
[oo
or

we

ed

we

quaweyonosse,p alles vA

uojeynsuog

oqeq
aiquueyo janooy
}+— —
_ pt ae >
we we we

zd Aj aaesuadsip un,p ue|d

eapueweg ssnanbps029q

eapuewieg 20]UeW & UIINOIAY

Oguisse eg JOIN @ LINO
apuayeg 2OIUeL & UNO
SyOAUEHeG IOIUEUL & UIINOWA)

SquIOBOqed J0UeW & UNO

eapuewieg 12350,9 ‘OapiA ‘suuaIUy

Ogulasejeg 1235019 ‘Capa ‘euualuy|

@puayeg 1218019 ‘Apia ‘suuayUy

ByOAUEREG 1675019 Capi SUUBUY

‘Squiodogeg 1215019 Capin SuURIUY

Tapueweg sounos juaulsgeuguy|

oquiaseneg sounos uawaseusuiy|

‘Spuaseg sounds juawedeuswy

eyoAueneg somnos juawiadeuswiy|

aquiodogeg 804n0s juswaseuDWY|

i oy

nee | ya9%

ve

ep | mee | ez

iy J8T.

ney

mee | mae

Dierya

yap

aqwiogoged @ a1Ues ap a1yuaD

eapueweg Sassep 9 d¥ UOAINssuOD

Wee | wy 97

aT

yloz

€t0z

cand

TLOz

ONIVIN NWANVE SLAVNAWIWO) V1 3G SINDINWONODI-O190S SNOILVSITV3Y S30 TANNOISIASYd DNINNVId
sosrize
|souoe
is rz‘eees
See =SiLIMIISNOD SISSY CAC
Ee Ses Eos ET
IS 1'eve Ie =i 5. cd i
aqnova'e's| to
seoeerte i
noeNog aa} un
Is er'szo rte va i
oStivartog a} 90
sss'srr ie ss = = ame = me ae
cm,
Soars Sar .
ssruscrr a i
uivaod sal 10
scorers 1
aysom ea} co |
serves ts : ; i
yeu tee AHO eA! 20.
IS e1'916 1 q
omrrowpxaTT eal 10
oe msi = VIN NTT
Same ee a ao far eer aS aS | NOLvspIsia [a
1V4011009 | vere se | tes ae | oo | |

RESSOURCES PREVISIONNELLES DU FOND DE DEVELOPPEMENT DES 4 PREMIERES AAC DE
LA GARANTIE 18/03 UBUNDU

DISTRICT TSHOPO COMMUNAUTE BAKUMU MAIKO.
TERRITOIRE UBUNDU

AGL AAC2 AACS AACA TOTAUX
Valeur
Production | Valorisation] Praduction | Valoristi reduction Production Production | Valoristion
aum’ | annuelle ens Annuelie ens Annuelle Annualle Totale ens
458 aa 2322
366 464 1658 |
a7 _597_| _ 2389
- i 152 199 | 736
DIBETOU. B 32 ea 265,
| [iROKO
PADOUK
! SAPELLI
sIPO
TAMA

TOLA|

sinyluino} 59 's9]029 Sajjaanou Sap UNestUEIAW e| UEPUARe Ua sIUELE|asua sep suoNe.BUNUID: Sa] anb sajja} Sasuadap Sap e822) auley nod ajquuodsip eo

Sue yneUAWUIOD as2q9eJe> £ Sye[oAd Sop sod No “9a gIUeS ap SjauUOSHed sap UOVReJgUNLWAA e| No JUsWaUIAsYD,| e seuieSseDaU soNbiZoAEpad

vega spun sob oyss on SY

om,

i

‘spuoy $83 ap uoNsa’ F| ap pIiqesuedsad e| eine Losey ap gulluo7 &
SPUD} 599 9p 1p sumig 2 4olase0 ep aaiuo

aiquodsip asaya

aad ~somued9g AOL - =a
SLC sapuewiag|
tei ESR eer ae
ad Taso. Sap JUETUOU Hp MOT AINS ap ya UORSeA ep sie

ise $09)858) [0]
SL69 - avy qusulsddojaagp ap puoj|
{ | $6600 = EV quaulAddojanap ap puds|
om | Sy MauiscdOjaADp Bp pudd
Lobe ty aueubieng OP AU04|

zara] wpe]

‘oy}eWy udwadnesg sapueUys aiquinb3

+ austena T ‘nealqey T ‘asieup T ‘neaing q ‘sojqer/s2ueq pz : asse[9 sed 'Ze Oa Salou Us einueANo? ‘[UeWID JuelUEned 'sayiN9 SanbIaq  suOsIeLL ‘ayUES Ap s9:]U—d ‘59}099 UONIIN NSUOD

~&

sutez WIOL
= =] suet [ oose | 000s : 3 - : 005 zt - oes Te103 Hg
O0e sie_| cose | ooor | oos | oor | oost | ot oosz coos | ooze | oooce OoE Ss auqexun xual
= - [8s t 5 = s = ° a t reo
- i: t E T eapueweg
T T T oquasenea
i E r spueiea
i T t eyoduenea|
E T i T Tequosoqea
| a 3 Pp
ra - pepe sanbinge | ne ze | seanosau | swemnep; [OE eee | SSSHE ouues
saeworey | saupen auepuosas |g ap anewud 23e]A
| ekg |ussinusw] ujnoy |anbasosag sauypew | ap urna, | ogsajgr | oweteuguy| uostew ap anus
a + auuaquy | 31023 aj003

SLJAVA £0/8T SLLNVUYD OXY S3NIN3L34 S34NLONYLSVYINI S30 LNOD

TIOT HOW F ‘vsoysury ZOOZ/CO/ZZ NP OISAL 3° ZOOT/ZL/6L NP OG/9L) Jespue] seBeu| -soinog |

01.82 00.98 08.50 OFBE, C4 02.92, ‘OL.ge |

oe aa coal) |

wen sical Wy 0% OL 0 onemrei

opevonen oincy Ay

sedous
vote inte AAV
sapnol neasey
ssnesesp

un94 204
sesedomue suoz

01.0. 01.0

Bu egss yOW
BU QL8S Ef OW ay
BUOLES ‘COV
BU 1585: OW

O14

nea

OLE 00.92, 08650 OVSE 08.82 02.82 1.52

npungn - ¢0/g} JuawauULOsiAoiddy,p ajueieg
adnog ap sajjanuuy seyeissy 14d

Su) np aubywsaomsg aubygquday

Annexe 11

Programme prévisionnel d’entretien
Programme prévisionnel chiffré d’entretien et de inaintenance des infrastructures
socio-économiques

Nature et coiit des entretiens

Routes :

Pour les routes d'exploitation, Uentretien est de la responsabilité du concessionnaire
forestier

Pour les routes de désenclavement, l'entretien sera assuré dans la mesure du possible
par des travaux de cantonnage assurés par les populations riveraines

Ces opérations de cantonnage seront effectués les jouis de salongo promulgés par
lautorité compétente

infrastructures de santé et éducatives

En ce qui concerne le matériel équipant les écoles, il faut prévoir :.

Remplacement des tableaux tous les deux ans soit : 6 x 22 $ = 132 $

Remplacement en moyenne de deux banes par an (cassis) soit : 2 x 90 $ = 180 $

[, Te rs “p gs

i 7

Annexe 12

Exercice par la Communauté Locale
des Droits d’Usage Traditionnels

Exercice par la Communauté Locale des droits d’usage
traditionnels

Conformément a Particle 44 du code forestier, le concessionnaire forestier s’engage
a4 respecter l'exercice par la communauté locale des droits d'usage forestiers lui
reconnus par la loi notamment :

- le prélévement du bois de chauffe et sticks pour la construction.

- la récolte des fruits sauvages, chenilles et champignons

- la récolte des plantes médicinales

- la pratique de la péche et de la chasse coutumiére.

La présente annexe définit les régles selon lesquelles s'exercera ce droit.

4° Prélevement du bois de chauffe et sticks pour la construction.

La SODEFOR s’engage a garantir l'exercice de ce droit de la maniere suivante

a) La communauté locale a le droit de prélever tout bois mort sur toute l’étendue de

la concession.
Elle a également le droit de récupérer en forét, les déchets de grumes ainsi que le

reste de branches des arbres exploités’par la SODEFOR, a l'exception des souches

elles-mémes.

b) De méme, la communauté locale a le droit de couper pour besoin de construction,

tout stick, sur toute 'étendue de la concession.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté evitera

d'exercer ces droits dans les blocs oti |’exploitation est en cours.

d) Afin d’assurer aux communautés locales une réserve fonciére pour leurs futures

activités agricoles, elle sera délimitée, en concertation avec elles-mémes, une Zone

affectée au développement rural. y Bs -
Cette zone comprendra les défrichements actue's ainsi qu vune partie: des foréts ce .

terre ferme.
Annexe 05 : Modalités d’exercice des droits d'usage Ss

Bf

Dans ces zones, outre les activités agricoles, les communautés locales pourront
aussi effectuer les prélévements destinés au bois ce chauffe, a la fabrication de

charbon de bois (makala) ou a la construction.

La production de bois d’ceuvre pourra y étre pratiquée, en particulier dans le but de
récupérer du bois d'ceuvre sur des zones en cours de defrichement, en concertation
avec les populations et avec l'accord préalable de administration forestiere.

e) Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le
plan d'aménagement, en cours d'élaboration prévoira, 3 séries =

- La série de conservation qui garantit la protection de zones a haute valeur
ecologique ;

- La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sens bles a I'érosion... ;

- La série de production ligneuse correspondant aux zones destinées a la production
forestiére industrielle

Dans ces 3 séries, hormis le bois mort, tout prélevement est interdit.

2° Récolte des produits forestiers autres que le bois: fruits
chenilles, champignons et plantes médicinales

a) Afin de garantir le plein exercice de ce droit par la Communauté locale, la
SODEFOR s’engage a mettre en place une équipe socio-6conomique qui aura pour
mission d’établir, avec la Communauté locale, la liste des produits forestiers autres
que le bois d’ceuvre.

il s'agira en particulier :

- de produits forestiers 4 usage alimentaire (fruits, chenilles, champignons #)

- de produits forestiers 4 usage médicinal (feuilles, écorces, racines ...)

- de produits forestiers destinés a usage artisanal ou service (feuilles, lianes, tiges...)

b) Aprés identification de ces produits, l'équipe socio-économique definita, avec'la

Communauté locale des régles acceptables (périodes, distances de‘récoltes etc a)
Ce

Annexe 05 : Modalités d’exercice des droits d’ usage:

TA

i

permettant a la Communauté locale d’exercer pleinement ces droits, sans toutefois
géner la SODEFOR dans ces activités d’exploitation.

c) Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera

d’exercer ces droits dans les blocs ou I'exploitation est en cours

3° Pratique de la chasse et de la péche coutumiéres .

Conformément au Code Forestier, la SODEFOR s'engage a garantir a la
Communauté locale l'exercice du droit de péche et de la chasse coutumiere, sur

toute 'étendue de sa concession.

a) Cependant l'exercice de ce droit devra se faire dans les conditions définies par,
larrété n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002
portant réglementation de la chasse d'une part et, d’autre part, dans le respect des
conventions internationales ratifiées par la RDC sur la protection des espéces

menacées, en particulier la CITES.

b) Seront ainsi affichés dans différents lieux publics, en particulier au bureau du

Comité de Gestion la liste des espéces animales qui ne peuvent étre chassées,

c) En tout état de cause, la SODEFOR interdit a ses agents et a ses véhicules le

transport d'arme de chasse et de viande de brousse.

d) La Communauté locale s'engage a signaler toute personne qui s'adonne a la

chasse ou péche illégale dans la concession.

4° Prélévement de tiges de tola pour la construction de pirogues

S'agissant du prélévement de tiges de tola par la communauté locale
pour la construction de pirogue, les deux parties conviennent d'identifier
ensemble quinze tiges par village dans chaque assiette a réserver pour

cette fin.
i \AS

ae
Annexe 05 : Modalités d’exercice des droits we 7) at

Gg

